Case 1:19-cv-11634-IT Document 19 Filed 09/25/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

ATAIN SPECIALTY INSURANCE COMPANY,
Plaintiff,

Vv.
C.A. NO.: 19-11634

GALATI, TOWN TAXI OF CAPE COD, INC.,
HUDSON AGUIAR, and HOSPITALITY MUTUAL

INSURANCE COMPANY,

)
)
)
DAVESTER LLC d/b/a EMBARGO, NEWMAN )
)
)
)
Defendants. )

HOSPITALITY MUTUAL INSURANCE COMPANY’S MOTION TO STAY THIS
ACTION
(ORAL ARGUMENT REQUESTED)

The defendant Hospitality Mutual Insurance Company (“Hospitality”) now moves to stay
this declaratory judgment action until the conclusion of the parallel state court action captioned
Newman Galati v. Hudson Aguiar, Davester, LLC d/b/a Embargo, and Town Taxi of Cape Cod,
Inc., Barnstable County Superior Court Civil Action No. 1972-CV-00283 that was filed on June
6, 2019 (the “Parallel State Court Action”). The Brillhart-Wilton factors weigh heavily in favor
of staying the plaintiff Atain Specialty Insurance Company’s (“Atain”) action for declaratory
judgment pending resolution of the Parallel State Court Action. See Wilton v. Seven Falls Co.,
515 U.S. 277 (1995); Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491 (1942). Therefore, the
Court should exercise its discretion and stay this action until the Parallel State Court Action is
concluded.

Hospitality respectfully refers the Court to the memorandum in support of its motion to

stay this action, which sets forth in detail the reasons why this action should be stayed.
Case 1:19-cv-11634-IT Document 19 Filed 09/25/19 Page 2 of 4

REQUEST FOR ORAL ARGUMENT
In accordance with Local Rule 7.1(d), Hospitality respectfully requests oral argument on
its motion to stay this action as it may assist the Court.
LOCAL RULE 7.1 CERTIFICATION
Counsel for Hospitality certifies that he has conferred with counsel for Atain and

attempted in good faith to resolve the issues raised by this motion without success.

HOSPITALITY MUTUAL INSURANCE
COMPANY,
By its attorney,

/s/ John F. Brosnan

John F. Brosnan/BBO# 556678
O’ Malley and Harvey, LLP
400 Fifth Avenue, Suite 310
Waltham, MA 02451

(617) 357-5544

(617) 204-3477

jbrosnan@domalleyharvey.com

 
Case 1:19-cv-11634-IT Document 19 Filed 09/25/19 Page 3 of 4

CERTIFICATE OF SERVICE

I, John F. Brosnan, hereby certify that this document filed through the CM/ECF system
will be sent electronically to the registered participants as identified on the NEF (NEF) and paper
copies will be sent to those indicated as non-registered participants on September 25, 2019.

/s/ John F. Brosnan

John F. Brosnan/BBO# 556678
O’Malley and Harvey, LLP
400 Fifth Avenue, Suite 310
Waltham, MA 02451

TEL: (617) 357-5544

FAX: (617) 204-3477
jbrosnan@omalleyharvey.com
Case 1:19-cv-11634-IT Document 19 Filed 09/25/19 Page 4 of 4
